January 3, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          GEA GROUP AG, Appellant

NO. 14-12-00156-CV                          V.

            AMERICAN AIR LIQUIDE HOLDINGS, INC., Appellee
                  ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 13, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, GEA Group AG.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.